Citation Nr: 0948571	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1966.  He was in Vietnam from March 16 through June 30, 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD.

2.  The Veteran has not provided sufficient information to 
enable effective research by VA as to claimed combat 
experience or exposure to in-service stressors.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in October 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records and lay 
statements were subsequently added to the claims file.

The Veteran also was informed in the March 2006 letter that 
an appropriate disability rating and effective date would be 
assigned if any of his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2008).  VA has obtained records 
of treatment reported by the Veteran, including VA medical 
center (VAMC) records.  In August 2006, the Veteran was 
afforded a VA examination; however, he failed to report.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  Nor is 
the Board aware of any additional evidence that could assist 
the Veteran in substantiating his claim.  The Board concludes 
that all available evidence has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue decided on appeal.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Analysis of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service in Vietnam.  Having 
carefully considered the record, the Board finds that the 
evidence does not contain supporting evidence to indicate 
that the Veteran served in combat, or to otherwise verify the 
Veteran's alleged stressors.  Thus, the Veteran's claim for 
service connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41.

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The record shows diagnoses of PTSD of May 2004.

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

However, it has been held that a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. at 
389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Veteran's military occupational specialty (MOS) was radio 
operator; and his personnel records show that he served with 
the 178th Engineering Co. while in Vietnam.  In May 2004, the 
Veteran related to his Vet Center Readjustment Counselor that 
his traumatic events included coming under attack the first 
night he arrived at Tan Son Nhut.  The next day he was sent 
to Bien Hoa where he completed his tour of duty and also 
experienced incoming mortar attacks three to four times a 
week.  His most distressing event was witnessing a fellow 
serviceman stab a young girl to death and being threatened at 
gunpoint by another serviceman to not report the incident.  
The Veteran reports feeling guilty about not reporting the 
incident.  The Veteran has not provided the date range during 
which this attack occurred.

With regards to experiencing incoming mortar attacks, a 
review of the Air Base Defense records for the period from 
March 16, 1966, to June 30, 1966, does not reveal any attacks 
on any of the bases he was stationed at during his tour in 
Vietnam.  As to witnessing a girl being stabbed to death 
fellow servicemen, the Veteran failed to provide a range of 
dates during which these events occurred, the names of the 
soldiers, or any additional information through which his 
account can be verified.

On his February 2009 VA Form 9, the Veteran submitted an 
additional stressor.  He related that in May or June 1966, 
while waiting for a movie to be shown at base camp, a Private 
First Class (PFC) G. came out of his tent firing his weapon.  
The Veteran stated that his fellow soldiers sought cover in 
"foxholes," and PFC G. was subsequently medically evacuated 
to Saigon.

The RO attempted to verify this stressor with U.S. Army Crime 
Record Center, U.S. Army Criminal Investigation Branch, who 
responded in March 2006 that there were no records available 
based on the information that the Veteran had provided.

Although the Veteran clearly served as a radio operator, the 
Veteran has not provided any information to decide the 
predicate question of whether he served in combat within the 
meaning of 38 U.S.C.A § 1154(b).  Moreover, the Veteran's 
service treatment and personnel records show no evidence of 
combat participation.  

To the extent that information has been obtained as to the 
Veteran's account of his base being under attack, witnessing 
a young girl being killed, or witnessing a fellow serviceman 
shooting his rifle, the Veteran's accounts are 
unsubstantiated, and the claim is denied on this basis.  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


